FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         May 11, 2009
                      UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                          Clerk of Court
                                    TENTH CIRCUIT


 GREGORY JOE EDWARDS,

               Petitioner - Appellant,

        v.                                                    No. 09-6013
                                                     (D. Ct. No. 5:08-CV-00995-R)
 STATE OF OKLAHOMA,                                           (W.D. Okla.)

               Respondent - Appellee.


             ORDER DENYING CERTIFICATE OF APPEALABILITY


Before TACHA, TYMKOVICH, and GORSUCH, Circuit Judges.


       Petitioner-Appellant Gregory Joe Edwards, a state prisoner proceeding pro se,

seeks a certificate of appealability (“COA”) to appeal from the district court’s denial of

his habeas corpus petition brought under 28 U.S.C. § 2254. We take jurisdiction under 28

U.S.C. § 1291, DENY Mr. Edwards’s request for a COA, and DISMISS this appeal.

                                   I. BACKGROUND

       Mr. Edwards filed this habeas petition while incarcerated at the Oklahoma County

Detention Center. He named only the State of Oklahoma as the respondent. The state

filed a motion to dismiss, contending that it was not a proper respondent. Mr. Edwards

did not respond to the motion. The magistrate issued a report and recommendation

agreeing with the state’s position. The magistrate further advised against substituting the
proper respondent due to the unintelligible nature of the petition.

       Mr. Edwards then filed an “Application for Immediate Release,” which the district

court construed as an objection to the report and recommendation. This filing, however,

did not address who should be named as the respondent; indeed, the district court noted

that it appeared entirely unrelated to the matters raised in the habeas petition. Thus, the

court agreed with both of the magistrate’s recommendations and dismissed the petition

for failure to name the proper party respondent and for being unintelligible. Mr. Edwards

appeals.

                                     II. DISCUSSION

       A habeas petitioner may not appeal from the denial of his petition without first

obtaining a COA. 28 U.S.C. § 2253(c)(1). We will issue a COA “only if the applicant

has made a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2).

When the district court denies the petitioner’s claim on the merits, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

When the petition is denied on procedural grounds, the petitioner must demonstrate “that

jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether

the district court was correct in its procedural ruling.” Id.

       The district court correctly determined that the State of Oklahoma was not the

proper respondent. A habeas petition must be directed toward the petitioner’s custodian.

                                             -2-
28 U.S.C. §§ 2242, 2243. When Mr. Edwards filed his petition, he was in detained at the

Oklahoma County Detention Center and therefore in the custody of the county sheriff.

Okla. Stat. tit. 19 § 513 (“The sheriff shall have the charge and custody of the jail of his

county, and all the prisoners in the same”). It appears that Mr. Edwards is currently

incarcerated at the Jackie Brannon Correctional Center in McAlester, Oklahoma; thus, his

current custodian is the warden of that facility. See Rumsfeld v. Padilla, 542 U.S. 426,

435 (2004) (“[T]he default rule is that the proper respondent is the warden of the facility

where the prisoner is being held”).

       We further agree that the district court properly dismissed the petition rather than

substitute the proper party respondent. Although Mr. Edwards is proceeding pro se, the

court was under no obligation to correct obvious deficiencies in his petition. See Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (“[W]e do not believe it is the proper

function of the district court to assume the role of advocate for the pro se litigant.”). This

is especially true where, as here, the pro se petitioner has been repeatedly advised of the

error but has failed to respond at all to the matter. Finally, we agree with the magistrate’s

and the district court’s assessment of Mr. Edwards’s filings. Even construing them

liberally, we fail to comprehend the nature of Mr. Edwards’s claim(s). Thus, the petition

was properly dismissed. See Knox v. Wyo. Dep’t. of Corr., 34 F.3d 964, 968 (10th Cir.

1994) (affirming dismissal of § 2254 petition for failure to state a claim).

                                   III. CONCLUSION

       The district court properly dismissed Mr. Edwards’s § 2254 petition. Accordingly,

                                             -3-
we DENY his request for a COA and DISMISS this appeal. Mr. Edwards’s motion to

proceed in forma pauperis is GRANTED.

                                        ENTERED FOR THE COURT,



                                        Deanell Reece Tacha
                                        Circuit Judge




                                         -4-